Detailed Office Action

1.       This communication is being filed in response to the submission having a mailing date of (03/02/2021) in which a (3) month Shortened Statutory Period for Response has been set.  

Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 AFCP -2.0

3.	An “After Final Consideration Pilot” (AFCP 2.0) was requested on date (03/02/2021) and processed herein.  

3.1.	An interview was provided as part of the AFCP 2.0 procedure, in accordance with the MPEP 713.04. See interview Summary attached on record.

3.2.	The newly incorporated amendments, combined with the rest of the claimed features are persuasive, and therefore a notice of allowance appears as following;

   Notice of Allowance

4.	A notice of allowance appears below. To ensure consideration of such an amendment,
it MUST be submitted no later than the payment of the issue fee.

4.1.	After persuasive arguments presented supporting the newly incorporated amendments on record, the Examiner undersigned considers that the application has been placed in conditions for allowance.

                        		         Reasons for Allowance

5.	The following is the Examiners statement of reasons for allowance:

5.1.	The amended Independent claim (1) and the associated dependencies discloses a prediction technique associated with the driver’s behavior in realtime, employing: 
an in-vehicular camera system, a computation section, and a recording section;
a risk estimating section configured to estimate a risk amount for a driving situation of a vehicle in which the person is riding, indicating a number of times that an estimation of the emotion is performed within a certain period of time, 
a risk amount computation map which associates in advance, a risk parameter with a risk amount (i.e. number of traffic accidents, number of traffic participants, vehicle velocity, or the like parameters; [specs; 0049]); 
a frequency setting section, wherein the frequency setting section sets the frequency based on the risk amount in the driving situation of the vehicle estimated by the risk estimating section; [Specs; claims].)

5.2.	The below group of Prior art (PA) presented on record (see Section 6), fails to fairly
disclose and/or suggest the above amended claim assembly, that combined with the rest of the feature process/structure, have no analogous in the Art at the time the invention was made/filed, and is therefore is to be considered a novelty.


                                                Prior Art Citations

6.	The following List of PA, made of record and not relied upon, is/are considered pertinent to Applicant’s disclosure:

6.1.	Patent documentation

US 10315665 B2		Halder; et al.		B60W30/18009; B60W10/184; 
US 20110004577 A1	Jung; et al.		G06N3/004; 
US 20080096533 A1	Manfredi; et al.	G06N3/006;
US 20180204570 A1	Puranik; et al.	B60K37/06; G06F3/048; 

6.2.	Non-Patent documentation:

_ Multimodal Emotion Recognition from Expressive Faces, Gestures and Speech; Lambert; 2007.
_ A Critical Review of Proactive Detection of Driver Stress; Set-2018.

                                        Conclusions

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES whose telephone number is (571)
270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM
VAUGHN can be reached on (571) 272-1168. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either
Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR, http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, please call (800) 786 -9199 (IN USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.